DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 6/16/2021.  Since the previous filing, claims 2-5, 12, 14, 16, 18 and 20 have been cancelled, claims 1, 6-8, 11, 13, 15, 17 and 29 have been amended and claims 21-20 have been added.  This, claims 1, 6-8, 10, 11, 13, 15, 17, 19 and 21-30 are pending in the application.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve as seen in claim 13 and the indication of duration of suction as seen in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The “screen” as described in claim 1, 7, 8, 11, 15, 19, 21, 22, 24-26, 28 and 29 should be included in the specification
The “schematic representation” as described in claim 23, 24 and 30 should be included in the specification
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 11, 15, 17, 19, 21-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 2011/0313689) in view of Mansfield (US 2013/0255691) and Wodika (US 5445144).

Holley does not teach guiding the suction catheter to the obstruction based on the timings and amplitudes of the returning acoustic reflections from the tip of the catheter, displaying, on a screen, a representation of the tip of the suction catheter within the tube based on the determined location of the tip of the suction catheter. 
However, Mansfield teaches guiding the suction catheter to the obstruction based on the timings and amplitudes of the returning acoustic reflections from the tip of the catheter (abstract, paragraph 24, acoustic reflectometry system tracks relative position between tip of ETT to airway echo region, paragraph 41, echo region may indicate obstruction, paragraph 39). 
While Mansfield does not explicitly teach a suction catheter, it does teach the ability to recognize an obstruction and a relative distance between such an obstruction and the tip of a tube based on the timing and amplitudes of returning acoustic reflections. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to guide the suction catheter to the obstruction based on the timings and amplitudes of the returning acoustic reflections from the tip of the catheter as taught by 
Further, Wodika teaches displaying, on a display screen (display 98), a representation of the tip of the suction catheter within the tube based on the determined location of the tip of the suction catheter within the tube (column 11 line 27-33).
While Wodika does not explicitly mention being used to determine the location of the tip of a suction catheter, it does teach the ability to determine location of the tip of a tube within another tube like body and display a representation of the location of the tip on a display screen. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to display, on a display screen, a representation of the tip of the suction catheter within the tube based on the determined location of the tip of the suction catheter within the tube as taught by Wodika as this would provide an operator of the device with feedback that is quickly and easily interpreted.
In regards to claim 7, Holley in view of Mansfield and Wodika teaches the method of claim 1 and the combination further teaches determining, using the processor, that the suction catheter tip is at the obstruction (Mansfield: acoustic reflectometry system tracks relative position between tip of ETT to airway echo region, paragraph 41, echo region may indicate obstruction, paragraph 39) and providing, via the display screen, an output to recommend that suction begin in response to determining that the tip of the suction catheter is at the obstruction (Holley: obstruction information may be output to a display, paragraph 101 line 1 -7, therefore positions of both obstruction and catheter would be displayed and indicate when suction should begin).
In regards to claim 8, Holley in view of Mansfield and Wodika teaches the method of claim 1 and Holley further teaches providing, via the display screen, a recommendation of suctioning based on the increase in tube resistance (detection of obstruction may result in alert indicating cleaning necessary, paragraph 101 line 14-18, obstruction information may be output 
Holley does not teach analyzing, using the processor, the timings and the amplitudes of the returning acoustic reflections over a plurality of quiet periods to determine an increase in tube resistance.
However, Mansfield teaches further comprising: analyzing, using a processor, timings and amplitudes of the returning acoustic reflections over a plurality of quiet periods to determine an increase in tube resistance (paragraph 21, claim 31, echo amplitude used to estimate size of obstruction in tube, paragraph 39 line 8-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to be capable of analyzing, using a processor, timings and amplitudes of the returning acoustic reflections over a plurality of quiet periods to determine an increase in tube resistance as taught by Mansfield as this would help ensure accuracy of data which would allow for more thorough cleaning.
In regards to claim 11, Holley teaches a system for guiding suction of an obstruction (paragraph 81 line 1-3), the system comprising: a sound generator to emit sound waves into a tube (flow generator 110 provides sound to conduit 108, paragraph 82); at least one sound receiver to detect returning acoustic reflections (sound sensor 104 registers sound with in conduit 108, paragraph 82 line 1-3, measured sound may be reflected waves from obstruction, paragraph 82 line 12-15); at least one processor and a memory that is accessible to the processor and stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (paragraph 84, paragraph 107) comprising:
 analyzing timings and amplitudes of the returning acoustic reflections to determine a location and size of an obstruction within the tube (detection controller 106 includes processor, paragraph 84 line 1-2, analysis includes amplitude and time determination, paragraph 17, location and size determined using sound signal, paragraph 83 line 5-10, memory components 
Holley does not teach guiding the suction catheter to the obstruction based on the timings and amplitudes of the returning acoustic reflections from the tip of the catheter and instructing a display screen to display a representation of the tip of the suction catheter within the tube based on the determined location of the tip of the suction catheter. 
However, Mansfield teaches guiding the suction catheter to the obstruction based on the timings and amplitudes of the returning acoustic reflections from the tip of the catheter (abstract, paragraph 24, acoustic reflectometry system tracks relative position between tip of ETT to airway echo region, paragraph 41, echo region may indicate obstruction, paragraph 39).
While Mansfield does not explicitly teach a suction catheter, it does teach the ability to recognize an obstruction and a relative distance between such an obstruction and the tip of a tube based on the timing and amplitudes of returning acoustic reflections. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to guide the suction catheter to the obstruction based on the timings and amplitudes of the returning acoustic reflections from the tip of the catheter as taught by Mansfield as this would allow the catheter to be accurately positioned in order to remove the obstruction.
Further, Wodika teaches instructing a display screen (display 98) to display a representation of the tip of the suction catheter within the tube based on the determined location of the tip of the suction catheter within the tube (column 11 line 27-33).
While Wodika does not explicitly mention being used to determine the location of the tip of a suction catheter, it does teach the ability to determine location of the tip of a tube within another tube like body and display a representation of the location of the tip on a display screen. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 
In regards to claim 15, Holley in view of Mansfield and Wodika teaches the system of claim 11 and Holley further teaches wherein the memory stores instruction that, when executed by the at least one processor, cause the at least one processor to perform operations (paragraph 107) comprising: determining that the tip of the suction catheter is at the obstruction when the analysis of the timings and amplitudes of the returning acoustic reflections to indicate that the location of the tip of the suction catheter is at the location of the obstruction (detection controller 106 includes processor, paragraph 84 line 1-2, analysis includes amplitude and time determination, paragraph 17, location and size determined using sound signal, paragraph 83 line 5-10, system capable of determined position of obstruction within tube should be capable of tracking location of catheter within tube).
Holley does not teach instructing the display screen to update the representation of the tip of the suction catheter within the tube to show the tip of the suction catheter at the obstruction.
However, Wodika teaches instructing the display screen to update the representation of the tip of the suction catheter within the tube to show the tip of the suction catheter at the obstruction (column 11 line 33-34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to instruct the display screen to update the representation of the tip of the suction catheter within the tube to show the tip of the suction catheter at the obstruction as taught by Wodika as this would provide an operator with clear and up to date feedback on the catheter position.

In regards to claim 19, Holley in view of Mansfield and Wodika teaches the system of claim 11 and Holley further teaches that the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (paragraph 107) comprising: instructing the display screen to provide a recommendation of suctioning based on the increase in tube resistance (detection of obstruction may result in alert indicating cleaning necessary, paragraph 101 line 14-18, obstruction information may be output to a display, paragraph 101 line 1 -7, therefore positions of both obstruction and catheter would be displayed and indicate when suction should begin).
Holley does not teach wherein the reflectometry device is configured to analyze timings and amplitudes of the returning acoustic reflections over a plurality of quiet periods to determine an increase in tube resistance.
However, Mansfield teaches wherein the reflectometry device is configured to analyze timings and amplitudes of the returning acoustic reflections over a plurality of quiet periods to determine an increase in tube resistance (paragraph 21, claim 31, echo amplitude used to estimate size of obstruction in tube, paragraph 39 line 8-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to be capable of analyzing, using a processor, timings and amplitudes of the returning acoustic reflections over a plurality of quiet periods to determine an increase in tube resistance as taught by Mansfield as this would help ensure accuracy of the acquired data which would allow for more precision.

While the combination does not explicitly teach displaying, on the display screen, a representation of the obstruction within the tube based on the determined location of the obstruction within the tube, Wodika teaches the displaying on the display screen a representation of the vocal folds in relation for the tip of the tube (column 11 line 28-30).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Holley to display, on the display screen, a representation of the obstruction within the tube based on the determined location of the obstruction within the tube as taught by Wodika as this would provide an operator with clear and easily read feedback of the relative positions of the catheter and the obstruction.
In regards to claim 22, Holley in view of Mansfield and Wodika teaches the method of claim 21 and the combination further teaches determining, using the processor, that the obstruction has been removed from the tube (Mansfield: paragraph 101).
The modified Holley does not teach removing from the display screen the representation of the obstruction in response to determining that the obstruction has been removed from the tube.
However, Wodika teaches that all movement of the ETT is reflected on the display (column 11 line 33-34).
As the display of Wodika is capable of recognizing and reflecting multiple relative dimensions and positions (display shows ETT, position of vocal folds in relation to ETT and dimensions of airway around ETT, column 11 line 28-34), it would therefore be capable of recognizing and reflecting the removal of an object or obstruction.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to teach the display reflecting changes in status of objects or obstructions as 
In regards to claim 23, Holley in view of Mansfield and Wodika teaches the method of claim 1 and the combination further teaches wherein the representation of the tip of the suction catheter within the tube comprises a schematic representation with a first shape that represents the tip of the suction catheter and a second shape that represents the tube (Wodika: display is pictorial representation, column 11 line 27-33, Fig 19).
In regards to claim 24, Holley in view of Mansfield and Wodika teaches the method of claim 23.
While the combination does not explicitly teaches displaying, on the display screen, a representation of the obstruction based on the determined location of the obstruction within the tube, wherein the representation of the obstruction is part of the schematic representation with a third shape that represents the obstruction, Wodika teaches displaying on the display screen a marker that represents the relative position  of the vocal folds in relation for the tip of the tube (display is a pictorial representation, column 11 line 28-33).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Holley to display, on the display screen, a representation of the obstruction based on the determined location of the obstruction within the tube, wherein the representation of the obstruction is part of the schematic representation with a third shape the represents the obstruction as taught by Wodika as this would provide an operator with clear and easily read feedback of the relative positions of the catheter and the obstruction.
In regards to claim 25, Holley in view of Mansfield and Wodika teaches the method of claim 1 and the combination further teaches analyzing, using the processor, the timings and the amplitudes of the returning acoustic reflections to monitor the location of the tip of the suction catheter (Mansfield: acoustic reflectometry system tracks relative position between tip of ETT to airway echo region, paragraph 41) as the tip of the suction catheter moves within the tube; and 
In regards to claim 27, Holley in view of Mansfield and Wodika teaches the device of claim 11 and Holley further teaches wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (paragraph 107).
While the combination does not explicitly teach determining that the tip of the suction catheter is at the obstruction when the returning acoustic reflections change from a smaller positive echo accompanied by a negative echo to a larger positive echo that is not accompanied by the negative echo, Mansfield describes the analysis of the returning echoes in that a positive echo results from a decrease in cross sectional area (Mansfield: paragraph 39) and that when followed by a negative echo it indicates a further increase in cross sectional area (Mansfield: paragraph 39) and that larger positive echoes indicate larger obstructions (Mansfield: paragraph 39) which would imply that when the catheter reaches the obstruction only a positive echo would be detected as the tip of the catheter would be in contact with the obstruction (Mansfield paragraph 40).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to determine that the tip of the suction catheter is at the obstruction when the returning acoustic reflections change from a smaller positive echo accompanied by a negative echo to a larger positive echo that is not accompanied by the negative echo as taught by Mansfield as this would be a clear indication that the suction catheter is in proper positon to begin operation.
In regards to claim 28, Holley in view of Mansfield and Wodika teaches the device of claim 11 and the combination further teaches wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (Holley: paragraph 107) comprising: analyzing, using the processor, the timings and the amplitudes of the returning acoustic reflections to monitor the location of the tip of the suction 
In regards to claim 29, Holley in view of Mansfield and Wodika teaches the device of claim 11 and the combination further teaches wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (Holley: paragraph 107) comprising displaying, on the display screen, a representation of the obstruction within the tube based on the determined location of the obstruction within the tube (Wodika: column 11 line 28-34).
In regards to claim 30, Holley in view of Mansfield and Wodika teaches the device of claim 11 and the combination further teaches wherein the representation of the tip of the suction catheter within the tube comprises a schematic representation with a first shape that represents the tip of the suction catheter and a second shape that represents the tube (Wodika: display is pictorial representation, column 11 line 27-33, Fig 19).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 2011/0313689) in view of Mansfield (US 2013/0255691) and Wodika (US 5445144) as applied to claim 1 above and in further view of Popovic (US 2019/0105113).
In regards to claim 6, Holley in view of Mansfield and Wodika teaches the method of claim 1 and Holley further teaches further comprising sending, via the processor, the location and degree of obstruction to a suction controller (paragraph 83 and 84).
Holley does not teach wherein the suction controller advances the suction catheter to the obstruction.
However, Popovic teaches wherein the suction controller advances the suction catheter to the obstruction (paragraph 42).
.
Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 2011/0313689) in view of Mansfield (US 2013/0255691) and Wodika (US 5445144) as applied to claim 1 and 11 above and in further view of Chaturvedi (US 2016/0045698).
In regards to claim 10, Holley in view of Mansfield and Wodika teaches the method of claim 1 and the combination further teaches detecting, using the at least one sound receiver, suction sounds from the suction catheter (Mansfield: system capable of identifying suction catheter, paragraph 17).
The modified Holley does not explicitly teach determining, using the processor, a duration of suctioning based on the suction sounds however the system is capable of keeping track of time between events (Holley: analysis includes time determination, paragraph 17; Mansfield: timing of echoes used in analysis, paragraph 37) and would therefore be capable of tracking the duration of suctioning based on suction sounds.
Further, Chaturvedi teaches a system of removing fluid form a respiratory tract which controls and monitors the suction duration (paragraph 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to detecting, using the at least one sound receiver, suction sounds from the suction catheter and determining, suing a processor, a duration of suctioning based on the suction sounds as taught by Chaturvedi as this would allow the operator to monitor the suctioning in order to minimize interference with the operation of the endotracheal tube delivering air to a patient.

Holley does not teach controlling a valve to fluidly couple the suction catheter to a vacuum source.
However, Chaturvedi teaches a valve connected to negative pressure for the purpose of removing build up in a tube (paragraph 13 and 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley to have a valve fluidly couple the suction catheter to a vacuum source as taught by Chaturvedi as this would allow the system to control operation of the suctioning function.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 2011/0313689) in view of Mansfield (US 2013/0255691), Wodika (US 5445144) and Chaturvedi (US 2016/0045698) as applied to claim 10 above and in further view of Panotopoulos (US 2020/0237977).
In regards to claim 26, Holley in view of Mansfield, Wodika and Chaturvedi teaches the method of claim 10.
The modified Holley teaches the monitoring of duration of suctioning (Chaturvedi: 18) but does not teach displaying on the display screen, an indication of the duration of suctioning.
However, Panotopoulos teaches a catheter with suctioning capabilities (catheter 44, paragraph 175) which has a display (GUI 18) which may include a display on the duration of treatment (treatment time indicator 92, paragraph 129).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Holley to display on the display screen, an indication of the duration of suctioning as taught by Panotopoulos as this 
Response to Arguments
In regards to the arguments concerning independent claim 1 and 11, these arguments are largely concerning the amendments made to the claims and are addressed in the new rejections entered above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The combination of Holley in view of Mansfield as established is capable of locating obstructions within a tube (Holley: location and size of obstruction determined using sound signal, paragraph 83 line 5-10) as well as locating and tracking one tube shaped body within another tube shaped body as well as relative positions of the interior tube shaped body to other objects or obstructions within the exterior tube shaped body (Mansfield: acoustic reflectometry system tracks relative position between tip of ETT to airway echo region, paragraph 41, echo region may indicate obstruction, paragraph 39).  One of ordinary skill in the art would anticipate or reasonably expect that the capability to locate and track such obstructions and relative positions concerning one tube shaped body within another tube shaped body would be applicable to any such tube shaped body within any other such tube shaped body.
Arguments in regards to dependent claims concern their dependency on independent claims 1 and 11 and are therefore addressed in the new rejections entered above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785